Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 23, 2007, which, among other things, charged claimant with a recoverable overpayment of unemployment insurance benefits.
Claimant, who had been employed as an adjunct college professor, was disqualified from receiving unemployment insurance benefits on the basis that he was not totally unemployed and, further, was found to have made willful misrepresentations warranting the imposition of a recoverable overpayment and forfeiture of future benefits. Claimant now appeals, arguing only that he did not make any willful misrepresentations.
We affirm. The record reveals that, despite claimant’s receipt of an unemployment insurance handbook informing him that his employment would be defined to include any days in which he performed any services, claimant failed to disclose several additional days on which he met with and provided extra help to students outside of his regularly scheduled class, services which were included in his pay. Claimant’s exculpatory explanation that he did not believe that such meetings constituted work created a credibility issue for resolution by the Unemployment Insurance Appeal Board (see Matter of Zegelbone [Commissioner of Labor], 19 AD3d 986, 986 [2005]). Based upon the foregoing, there is substantial evidence to support the Board’s determination that claimant made willful misrepresentations (see Matter of Andronica [Commissioner of Labor], 43 AD3d 1222, 1223 [2007]).
Peters, J.P., Spain, Carpinello, Rose and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.